DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 26 Oct 2020 has been entered. Claims 1-7 remain pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the auxiliary valve from Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Carr (US 2,477,237) in view of Morrow et al (US 2,370,182), in further view of Angelery (US 3,213,887).
Regarding Claim 1, Carr discloses a rapid response trigger mechanism (Figure 2). The mechanism comprising: 
a hammer (52);
a housing (50) having:
a hammer access cavity (see Annotated Figure A); 
a control cavity exhaust port (56); and 
a high pressure conduit comprising an inlet, a transition segment, and an exit channel (inlet through 60, transition segment at 61 and exit at 55); 
a high pressure chamber distal to the inlet of the high pressure conduit (see Annotated Figure A); 
a valve (generally at 59), a distal end disposed within the high pressure chamber (see Annotated Figure A), 
a central passage connecting the proximal and distal ends (through which 63 sits), and a bypass port adjacent to the control cavity exhaust port (the tip of 59 through which 63 protrudes); 

a spring (64) biasing the piston head against the central passage (Figure 2); 
an enclosure within the high pressure chamber comprising an end plate (51) and a peripheral wall conforming to an outer periphery of the distal end of the valve (see Annotated Figure A), the end plate, peripheral wall, distal end of the valve, and piston head establishing a control chamber (see Annotated Figure A); 
wherein movement of the hammer in a direction co-linear with the central passage of the valve and opposite a direction of force of the spring moves the piston distally against the force of the spring, disengaging the piston head from the central passage to open a path from the control chamber to the exhaust port (Figure 2), reducing a pressure in the control chamber; and wherein the distal end of the valve disengages from the high pressure conduit inlet, opening a pathway from the high pressure chamber to the high pressure conduit (where 60 unseats as seen in Figure 2); and wherein, when the hammer is retracted from contact with the piston, the spring returns the piston head against the central opening (seen in Figure 2), sealing the control chamber; and wherein, when the control chamber pressure approaches the high pressure chamber, the valve bears against the high pressure conduit inlet to thereby closes the high pressure conduit (Figure 2), but fails to expressly disclose where the valve’s proximal end is disposed within the hammer access cavity, where the bypass port extends transversely to the central passage, the bypass port disposed within the control cavity exhaust port of the housing, and where the enclosure comprises a pin hole, the pinhole forming a pressure equalizing link between the high pressure chamber and the control chamber.
It would have been an obvious matter of design choice to dimension the valve’s proximal end to be disposed within the hammer access cavity since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).
Morrow et al teach a valve (18; Figure 1) with a bypass port (21) that extends transversely to the central passage (22), the bypass port disposed within the control cavity exhaust port of the housing (12; where the control cavity exhaust port 56 of Carr relates to the port 13 of Morrow et al, such that the valve is disposed within the hammer access cavity as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to incorporate the teachings of Morrow et al to provide for where the bypass port extends transversely to the central passage, the bypass port disposed within the control cavity exhaust port of the housing.  Doing so would be combining prior art elements according to known methods (the bypass port location of Morrow et al with the valve of Carr) to yield predictable results (to allow the flow of fluid through the valve to the exhaust port).
Angelery teaches a valve (Figure 1) comprising an enclosure (21) comprising a pinhole (26), the pinhole forming a pressure equalizing link between the high pressure chamber (from 27) and the control chamber (C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr, as modified by Morrow et al, to incorporate the teachings of Angelery to provide for the pinhole on the enclosure.  Doing so would be combining prior art elements according to known methods (the enclosure of the valve of Angelery with the enclosure of the valve of Carr) to yield predictable results (to provide a communication flow path between the pressure chambers).

    PNG
    media_image1.png
    979
    819
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Carr discloses where the spring force acting on the piston and the hammer acting on the piston are co-linear and in opposite directions (Figure 2).  
Regarding Claim 5, Carr discloses where an outer surface of the distal end of the valve is beveled and the inlet of the high pressure conduit is beveled (61).  
Regarding Claim 6, Carr discloses where the high pressure chamber is a bottle attached to the housing (Col 1, lines 1-5).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Carr (US 2,477,237 in view of Morrow et al (US 2,370,182), in further view of Angelery (US 3,213,887), in further view of Mason (US 698,530).
Regarding Claim 3, Carr, as modified by Morrow et al and Angelery, disclose all essential elements of the current invention as discussed above except where the exit channel of the high pressure conduit is parallel to a movement of the piston when acted upon by the hammer.  
Mason teaches a valve (Figure 1) where the exit channel of the conduit (at the end of H) is parallel to the movement of a piston (d7) when acted upon by a hammer (D3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr as modified by Angelery to incorporate the teachings of Mason to provide for where the exit channel is parallel to the movement of the piston.  Doing so would be combining prior art elements according to known methods (the exit channel structure of Mason) to yield predictable results (to provide for a fluid outlet).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Carr (US 2,477,237) in view of Morrow et al (US 2,370,182), in further view of Angelery (US 3,213,887), in further view of Kolle et al (US 5,00,516).
Regarding Claim 4, Carr, as modified by Morrow et al and Angelery, teach all essential elements of the current invention as discussed above except where a seal is disposed between the peripheral wall and the distal end of the valve.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr as modified by Angelery to incorporate the teachings of Kolle et al to provide for a seal between the peripheral wall and the distal end of the valve.  Doing so would be combining prior art elements according to known methods (providing a seal between an enclosure and a valve) to yield predictable results (to prevent the flow of, or leaking of fluid, between the two valve components).
Regarding Claim 7, as best understood, Carr, as modified by Morrow et al and Angelery teach all essential elements of the current invention as discussed above except for an auxiliary valve that controls ingress of a high pressure medium depending on a position of the valve, the auxiliary valve increasing flow when the valve moves away from the high pressure conduit inlet.
Kolle et al teach a valve (Figure) with an auxiliary valve (19) that control ingress of a high pressure medium (from 15) depending on a position of the valve (5), the auxiliary valve increasing flow when the valve moves away from the high pressure conduit line (Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr as modified by Angelery to incorporate the teachings of Kolle et al to provide for an auxiliary valve.  Doing so would be combining prior art elements according to known methods (the additional check valve of Kolle et al) to yield predictable results (to provide for a regulated flow of fluid).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753